WiNsnow, O. J.
In this case it is held:
1. There was sufficient evidence to take the question of contributory negligence to the jury in view of the fact' that *38a stallion is an. animal whose safe keeping requires the use of more than ordinary care. Sec. 1482, Stats. 1913.
2. The plaintiff having testified that he did not allow his horses to run at large on the highway, it was competent to show that they had been frequently seen on the highway before the accident, for the purpose of proving a breachy habit.
By the Court. — Judgment affirmed.